Name: 84/197/EEC: Council Decision of 2 April 1984 adopting a concerted-action project of the European Economic Community on the use of lignocellulose-containing by-products and other plant residues for animal feeding
 Type: Decision
 Subject Matter: deterioration of the environment;  environmental policy;  EU finance;  agricultural activity;  research and intellectual property
 Date Published: 1984-04-16

 Avis juridique important|31984D019784/197/EEC: Council Decision of 2 April 1984 adopting a concerted-action project of the European Economic Community on the use of lignocellulose-containing by-products and other plant residues for animal feeding Official Journal L 103 , 16/04/1984 P. 0023 - 0026+++++( 1 ) OJ NO C 320 , 26 . 11 . 1983 , P . 4 . ( 2 ) OJ NO C 77 , 19 . 3 . 1984 , P . 106 . ( 3 ) OPINION DELIVERED ON 15 FEBRUARY 1984 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 4 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 5 ) OJ NO C 7 , 29 . 1 . 1974 , P . 2 . ( 6 ) OJ NO C 208 , 4 . 8 . 1983 , P . 1 . ( 7 ) OJ NO L 174 , 21 . 6 . 1982 , P . 23 . ( 8 ) OJ NO L 357 , 21 . 12 . 1983 , P . 33 . COUNCIL DECISION OF 2 APRIL 1984 ADOPTING A CONCERTED-ACTION PROJECT OF THE EUROPEAN ECONOMIC COMMUNITY ON THE USE OF LIGNOCELLULOSE-CONTAINING BY-PRODUCTS AND OTHER PLANT RESIDUES FOR ANIMAL FEEDING ( 84/197/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITEE ( 3 ) , WHEREAS , UNDER ARTICLE 2 OF THE TREATY , THE COMMISSION HAS AS ITS TASK INTER ALIA TO PROMOTE THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL PROGRAMME OF ACTION BY THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 4 ) , THE COUNCIL EMPHASIZED THAT AN APPROPRIATE APPROACH SHOULD BE ADOPTED TOWARDS THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS , INCLUDING JOINT PROJECTS , AND THAT , WHENEVER IT PROVES DESIRABLE FOR THIRD STATES , PARTICULARLY EUROPEAN ONES , TO BE ASSOCIATED IN THESE PROJECTS , STEPS SHOULD BE TAKEN TO MAKE THIS POSSIBLE ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 RELATING TO THE COORDINATION OF NATIONAL POLICIES AND THE DEFINITION OF PROJECTS OF INTEREST TO THE COMMUNITY IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 5 ) , THE COUNCIL ENTRUSTED COMMUNITY INSTITUTIONS WITH THE TASK OF ENSURING , WITH THE ASSISTANCE OF THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) , THE GRADUAL COORDINATION OF SUCH POLICIES ; WHEREAS ON 25 JULY 1983 THE COUNCIL ADOPTED A RESOLUTION ON FRAMEWORK PROGRAMMES FOR COMMUNITY RESEARCH , DEVELOPMENT AND DEMONSTRATION ACTIVITIES AND A FIRST FRAMEWORK PROGRAMME 1984 TO 1987 ( 6 ) ; WHEREAS A RESEARCH PROJECT ON SINGLE-CELL PROTEIN PRODUCTION AND UTILIZATION IN ANIMAL FEEDING , IMPLEMENTED BY A MEMORANDUM OF UNDERSTANDING SIGNED ON 27 MARCH 1980 WITHIN THE FRAMEWORK OF EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) ( COST PROJECT 83/84 ) , HAS YIELDED VERY ENCOURAGING RESULTS ; WHEREAS BY DECISION 82/402/EEC ( 7 ) , AS LAST AMENDED BY DECISION 83/634/EEC ( 8 ) , THE COUNCIL ADOPTED A RESEARCH AND DEVELOPMENT PROGRAMME IN THE RAW MATERIALS SECTOR WHICH INCLUDES , FURTHER , THE SUB-PROGRAMME ON RECYCLING OF URBAN AND INDUSTRIAL WASTE ; WHEREAS THE PROJECT COVERED BY THIS DECISION IS COMPLEMENTARY TO THAT SUB-PROGRAMME ; WHEREAS THE MEMBER STATES INTEND , AS PART OF THE RULES AND PROCEDURES APPLICABLE TO THEIR NATIONAL PROGRAMMES , TO CARRY OUT THE RESEARCH DESCRIBED IN ANNEX I AND ARE PREPARED TO INTEGRATE IT INTO A PROCESS OF COORDINATION AT COMMUNITY LEVEL OVER A PERIOD OF FOUR YEARS ; WHEREAS THE EXECUTION OF THE RESEARCH WORK AS DESCRIBED IN ANNEX I CALLS FOR A FINANCIAL OUTLAY OF SOME 20 MILLION ECU IN THE MEMBER STATES TAKING PART THEREIN ; WHEREAS ON 18 JULY 1978 THE COUNCIL AGREED ON CERTAIN PROCEDURAL ARRANGEMENTS FOR COOPERATION IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) ; WHEREAS THE SPECIFIC POWERS OF ACTION REQUIRED FOR THE ADOPTION OF THIS DECISION HAVE NOT BEEN PROVIDED FOR IN THE TREATY ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS GIVEN ITS OPINION ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY SHALL IMPLEMENT OVER A PERIOD OF FOUR YEARS A CONCERTED-ACTION PROJECT ON THE USE OF LIGNOCELLULOSE-CONTAINING BY-PRODUCTS AND OTHER PLANT RESIDUES FOR ANIMAL FEEDING , HEREINAFTER CALLED " THE PROJECT " . THE PROJECT SHALL CONSIST IN THE COORDINATION AT COMMUNITY LEVEL OF THE RESEARCH WORK WHICH IS DEFINED IN ANNEX I AND WHICH SHALL FORM PART OF THE RESEARCH PROGRAMMES OF THE MEMBER STATES . ARTICLE 2 THE COMMISSION SHALL BE RESPONSIBLE FOR SUCH COORDINATION . ARTICLE 3 THE FUNDS ESTIMATED AS NECESSARY FOR THE COMMUNITY CONTRIBUTION TO THE COORDINATION AMOUNT TO 650 000 ECU . ARTICLE 4 TO FACILITATE THE EXECUTION OF THE PROJECT , A CONCERTED-ACTION COMMITTEE ON THE USE OF LIGNOCELLULOSE-CONTAINING BY-PRODUCTS AND OTHER PLANT RESIDUES FOR ANIMAL FEEDING , HEREINAFTER CALLED " THE COMMITTEE " , IS HEREBY SET UP . A PROJECT LEADER MAY BE APPOINTED BY THE COMMISSION AFTER CONSULTATION WITH THE COMMITTEE . HE SHALL , IN PARTICULAR , ASSIST THE COMMISSION IN ITS TASKS OF COORDINATION . THE TERMS OF REFERENCE AND THE COMPOSITION OF THE COMMITTEE ARE LAID DOWN IN ANNEX II . THE COMMITTEE SHALL DRAW UP ITS OWN RULES OF PROCEDURE . ITS SECRETARIAL SERVICES SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 5 1 . IN ACCORDANCE WITH A PROCEDURE TO BE LAID DOWN BY THE COMMISSION AFTER CONSULTATION WITH THE COMMITTEE , THE MEMBER STATES PARTICIPATING IN THE PROJECT SHALL REGULARLY EXCHANGE ALL RELEVANT INFORMATION CONCERNING THE PERFORMANCE OF THE RESEARCH COVERED BY IT AND SHALL COMMUNICATE TO THE COMMISSION ALL INFORMATION THAT MAY BE USEFUL FOR COORDINATION PURPOSES . THEY SHALL , IN ADDITION , ENDEAVOUR TO PROVIDE THE COMMISSION WITH INFORMATION ON RESEARCH IN THE FIELD CONCERNED THAT IS PLANNED OR BEING PERFORMED BY BODIES WHICH ARE NOT UNDER THEIR AUTHORITY . THIS INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF THE MEMBER STATE WHICH COMMUNICATES IT SO REQUESTS . 2 . THE COMMISSION SHALL PREPARE ANNUAL PROGRESS REPORTS ON THE BASIS OF THE INFORMATION PROVIDED AND SHALL SEND THEM TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT . 3 . AT THE END OF THE COORDINATION PERIOD , THE COMMISSION SHALL , AFTER CONSULTATION WITH THE COMMITTEE , SEND TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT A CONSOLIDATED REPORT ON THE EXECUTION AND RESULTS OF THE ACTION PROJECT . ARTICLE 6 IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AN AGREEMENT WITH THIRD STATES PARTICIPATING IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) , WITH A VIEW TO COORDINATING THE COMMUNITY PROJECT WITH THE CORRESPONDING PROGRAMMES OF THOSE STATES . ARTICLE 7 THIS DECISION SHALL TAKE EFFECT ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT LUXEMBOURG , 2 APRIL 1984 . FOR THE COUNCIL THE PRESIDENT J . DELORS ANNEX I MEMBER STATES' CONTRIBUTION TO THE PROJECT RESEARCH TOPIC * B * D * DK * F * GR * I * IRL * L * NL * UK 1 . USE OF SUBSTRATES * X * X * X * X * * X * * * X * X 2 . USE OF PRODUCTS CONVERTED INTO ANIMAL FEED * X * X * X * X * * X * * * X * X ANNEX II TERMS OF REFERENCE AND COMPOSITION OF THE COMMITTEE REFERRED TO IN ARTICLE 4 1 . THE COMMITTEE SHALL : 1.1 . CONTRIBUTE TO THE OPTIMUM EXECUTION OF THE PROJECT BY GIVING ITS OPINION ON ALL ASPECTS OF THE PROGRESS THEREOF ; 1.2 . EVALUATE THE RESULTS OF THE PROJECT AND DRAW CONCLUSIONS REGARDING THEIR APPLICATION ; 1.3 . BE RESPONSIBLE FOR THE EXCHANGE OF INFORMATION PROVIDED FOR IN ARTICLE 5 ( 1 ) ; 1.4 . FOLLOW THE PROGRESS OF NATIONAL RESEARCH WORK BEING DONE IN THE FIELDS COVERED BY THE PROJECT , IN PARTICULAR BY KEEPING ABREAST OF SCIENTIFIC AND TECHNICAL DEVELOPMENTS LIKELY TO AFFECT THE EXECUTION OF THE PROJECT ; 1.5 . HAVE THE RIGHT TO SET UP , FOR EACH OF THE RESEARCH TOPICS DEFINED IN ANNEX I , A SUB-COMMITTEE TO ENSURE THAT THE PROGRAMME IS PROPERLY IMPLEMENTED . 2 . THE COMMITTEE'S REPORTS AND OPINIONS SHALL BE COMMUNICATED TO THE COMMISSION AND TO THE PARTICIPATING MEMBER STATES . THE COMMISSION SHALL FORWARD THESE OPINIONS TO CREST AND TO THE STANDING COMMITTEE ON AGRICULTURAL RESEARCH ( SCAR ) . 3 . THE COMMITTEE SHALL CONSIST OF THE PERSONS RESPONSIBLE FOR COORDINATING THE MEMBER STATES' CONTRIBUTIONS TO THE PROJECT , A COMMISSION DELEGATE RESPONSIBLE FOR THE COMMISSION'S CONTRIBUTION , AND THE PROJECT LEADER . EACH MEMBER MAY BE ACCOMPANIED BY EXPERTS .